OFFICE     OF   THE ATTORNEY          GENERAL        OF TEXAS

                                 AUSTIN




I5ononblr augustin      Colafa,        Chsfrman
Comilttee   on State  &fairs
tiouzr oi ;cpr*s*ntativr8
n\U)tin, Terar




                                                        flnd8       and dr-
      olarac    tht




                                               a publio        oalardty
                                              lu c   b na tu r e l# to




                           untie8       to   take rtopr        to pro-
                           lta    thr    oanrequenarr          of   a re-


                         Ihat    for    a period       or   fir0     (51
      ywasr, be&&g      81th tb   tuablr  year 194a.
      thrrr 18 hereby donated and granted bt tho
      state or Texas to eaoh rappoctiie   county bf
      thfr State, one-half  of the State 86 talorea
      taxen oollaoted  for general rc~enuc purFwe8
upon t& property           and from the psrsonr la rash
rerraotlrt=     countr,     ssoept those heretofore do-
nated  or apyrapriatsd,  inaluaing   sd raloru
taxes  OE ths rolling stock bslonglng to rsil-
road oonp5n2*s, tilch shall bs lsosrtainsd       and
apportions& as non proridsd     bt law.  Ths tusr
hereby Conatsd and grsntsd shsll bs lsttsd ti
lssrsmd and collsotsd    a# now protid81I br law,
arcopt thot ths ~asssor and Collaotor oi T~sa
In saoh rsepsotirs oocnty shall fmard        his
reports to tho Ccqtrollsr              oi Fubllo Aoownts 88
Frovlded by law and &all              gay over to tbr 'Tma@-
ursr of ths oountf all moneys oollsotsd bx hla
at ths sod of esoh uonth and durin& tbs psriod
oorsrod by thb  donution, eraapt such acxounts
aa are allowed by lau r0r a*,s*saing and oolleot-
ing the saps, and shall Sciruerd a duplioats
copy of ths rsoslpts sit-en him by ths County
Treasursr tor raid money to ths Ccmptrollsr.
      “sec. 5; :~Othin8 la tills Ast 8hall CuiIsnd,
alter, imdiiy, or repssl any doaatioa, grant or
remisston o? tar** h*r*tofor*  fade.

       “SX.  4.    ‘;he tax88 donatsd        an4 gmatsd     by
tbfs   AC: and oollsotsd     in sash rsrpsotits coun-
tr 80~11 be used by tbs Count7 Commls8loncrr'
Court or said ootintr for the iol.lalng              purpo8osr
(a) loxwing the ad reloresi         tax rats far aouaty
purposes;   (b) OCWtrcCtiII& ihOd            OoatrOi works
and iupove~ents       in sirid oouaty) (0) ior imprors-
rants ta prsvsnt soil sroslon and for roll               ooa-
senatlon    purpossr~ (d) ior irrigation             and dmin-
a88 projeots~ (e) cooe*rtatlon          and ntllfzatlon
o r nator;  ( f l ror projeots    sp o nr o r sd b y l c o u n-
tr In cooperation      with ths l%daal Works Frogrsa8
administration     or its   auec888ors          g) for general
rsllsi   and obarltabls purpo888~ 11         h ror ps ylng
ths lntsrsrt and 8fnkfng iund on ~JI OUtStUding
Loaded lndebtednrsr 0r tA8 county;  r i) ror assirt-
ix@ in the developeot              of narigation.

        *Sea.   5.    -20 C~~SSIO~~~S'          CCU~   lm   rw-
thsr    authorizsd,       out ci    any of ths taxes   henln
                                .
         donated and granted   to their res~ootlvs     oountlsa,
         to oontraot  with tim Govs~sing board or any River
L        ruthurl ty or .:atsr X&prorsmsat Cls triot,    whlob
         aey laolu68 til or say part oi ruoh oaunty, to
         psrforu oonatruotion   works for such Firer Aut!ar-
         lty at ‘+etsr Ieprovsnsnt Dirtriot,   or to rot &ride
         any ?art,  or all, ct the taxes harsh       donated
         and granted to such oaunty, for the ua oi saoh
         2Irsr   riuthotity   or Yatar   Improramnt Dietriot   la
         retiring  its bondod fndsDtaQasss, or ior the use
         of such ?Irer Authority or itatsr Improrsmsat Dlr-
         trlot In carrying out any other purposs or pur-
         poser ior nhioh such Xver Authority or Xater Im-
         prore~a8    Dirtriot aas craatsd.

                "Sso. 6.   Ii any asOtlon, subssctlon,     pua-
         graph, ClaUBS, ssntsnoe,       or word of thla Act or
         tha lpplioatioa     thcrsof   to any parson or olrsu~m-
         stsnos is hsld Intilid,       suoh holding ahell not
         airsot   the valldlty    of t!m renainlng proviaionr
         of tarn Aot; and this LagIslatms         hersby daolmss
         that It wdld  have pcsssd suoh rsmalning portions
         doepit. suoh 1nra.lIdity.

                "ESO. I. ‘The f aot that sash county in Texas
         has suiterea nourrlnq      tlrOU~~t@ and flOod*     oaua-
         lng loss of lire,    earlour  damage   to  anb  dsrtruo-
         tlon o? property and dsep aad uid88pread s?titsring
         end dlatrsesr,  oonstltuting    a pabllo oelaity      lo
         eaoh auob county; end ths iaot that        aid from thr
         State Is nsceasery to enable moh oountfes to
         yrersnt and to ninImla8 the son**quenoe* of m-
         ourmncs of rush oalamltfss, srsats aa smsrgsnoy
         and an imperatlvs gubllo nsos8sity        dmmding     that
         tha Constitutional     Xule requiring b111a to be
         reed oa three ssrsral daya In saoh F?cuss br sw-
         psndsa, and ths *MS ls hsrsbg *uspendsd, and
         this bt shell ta k srfsot
                                 e       lr;d b in for08 trol
         md after lts~paaaags, and it la no snaoted.”
                You will rsoall     tht a similar bill   uas parsed by
    tbs ?orty-sixth    Lsglrleture,    that IS Ssn8t8 Bill 30. 2.24,
    ntich   was held to be unconatltutIonal     by the Della6 Court
    of ilril   ~~psals in the case of k’o’hnbs,    at al v. hllar
    county, et al, 136 S. k:. (al) 995, The Suw-ams Court role*4
e wtit cl error kn a wrltt6n Opinion.    Ullee County v,
t'occmbr, 140 2. '(. (2d) 1109. The Court at Ciril APQ.38
held that eeld 2. 3. 824 rlolat@U SoOtIOn 9 of ~rtlelo   8,
se0ti0fi    i     0r idid         a,   hotion        1 or wti0i0       3,   s00ti0n
18 of -rtlole          5, an4 Sootion 3s            3, of the Steto
                                                     or et1010
conati tutloll.         .380, that It wa# violative ot &lob    0
.eotlon 6, of our Conrtltution Fn two mqmota,       rlnt (ij
a8 an apprQpriatiO8  It war no? *OpOo:rio*    u thweia n-
quirod, and (2) it was EP appropriation    tot longor than
two yaem,
                  -:a believe     the Court a? Civil Appeals rar oorteot
in aach of lte holdln68.                 ~+     Supmm Court, la it8 opinion,
bald that the Aot r1olat.d    tint part oi wtlolr   8, Sootion
6, of the Constitution,   limiting  apprapriatlonr  to two yrrm.
Aa to the other Polntl), thht court da      -WI OX ma4 m 0pitb
ion on ths other constItutional    quartions into P~4, a8 It 18
Got ncoeasery ?or u6 to 40 00.
           ‘%a Aat thu8 held imatia 0olltalaed l eta tek a nt
that “these coudtler ---hare, from tlm to time, been vi6fte4
with publio celealtloe   oi one kind ot another.” l!hr 8upm6m
COUti    S0j0OtOd       the OOkIt03tiOLI EL&            by   Dilla     COW&t    tbt   thr
&it oould be auatainrd aa a grant under tha oalmltg   olausa
of Artlclo 5, Ceotlon 51, oi #a Conatltutlon,  in thla lmguagrt
              “It  will ba noted tht        tha rborr-quatad
        emmgenay alauae oontalM ttU Statement1 ** l +
        and for the further    ttsot thqt thaw aountler
        not having hemtofore      raoeired 8uoh donationa
        ano sppropriatlona    hare, rmpl tice to time,
        bean vlslted,ti~t$   pub110 oaleinitlrr        oi,o~ar*$nd
        or Mother,           omata     an ezargenay
        It aee~ to be oontenQa4 by plalntiiia              in e&or
        +Let the above-quoted     pOI%QSk0i tN6 bt OM
        be treated 88 a 1eglrlatlVs         find-      that a MO-
        lrelty rxlatr in a11 OoUlltle8 Mu*fltad b# t&la
        r;mnt or appropriation     ior    'rid lo oaa66 oi pub-
        lla oalarelty.' a6 provided for In Sootion 51 d
        *rtialo III OS our state CoMtlt~Ltlon,             e?lpra*
        10 our ~lnbs,    the :.t‘oye attupt       to cake a find-
        1~: or ';ukilio calamity       falls    far abort Of
        zeetinq      the    re~uiramantr        Of    t.h* CO~tttUtiOMl
        p~ulsipn        just    nrntlonad.           X0 attempt      18 ccad* t0
  ~:occrcl:Le   .iu:us:ins   felaya,     !:hairt26n, i’ere
                                                        .A S



         dsflae the klnc? or charaotar        cf ‘gubllo oaluzlt~.*
         In hot,    It is lxpmsaly        stated that auoh oalae~i-
         ties are 'OM klnc! OL another,'           Zuoh find-     Is
         50 general,     vagts, and indetlnlte      a6 to emouat
         to nothlrig.     -Lo glra rfirot    to suoh findin(l would
         ‘3 to nakr a travesty       cr that part oi Sootion     51
         of Artlclo III or our Constitution which &l~a
         the L6gialsture      to grant   aa    ‘in 06666 of pubiio
         odemltg. *’
                2m only errort         made in the present     bill   to correot
  the tloaa in the old Aot         la rspmarntaa       by E*otloar 1 ma
  7 or this :.. )~'. 30. 5.   It 16 our opinloa thet t!m oonatl-
  t~tioncd objeotlons to the bill h8re not been ramovod,              ?h6
  deoleratlon  in the pm6ent     bill "t?At in rroont yuara re-
  ourring droughta and floods hare ooourmd         In -etarr   county
  In Texas, oauaing 1066 of life     ena auitaa to and deattruotion
  of property to the utmnt      of millions   o? dollars     ud ooo~alo~
  fng deep and ri~eapre~d    surfsring    and ~16tre86 caoag th6 In-
  habitsat or each of suoh oountlra;        thet ruoh taotr oonstltuto
  thr ooourmno~ of a publis oilamity        to aaoh of aaid oountlaa-
  is just M senor6l,     -e&u6 rni laderfnlte,     to 6U prrotlaml
. purposes, as the statement In th6 other hat so oonde~sd by
  the ~~uprez~~Court.
              310 oalsmlty ~16~66 in iitlala      3, Srotion   81, o?
 the Conrtltutlon,     wan not intended to provldm a rrhfole       for
 the tiole66le    tre3zier   of sonsy rram one oonstitutioaal       fund
 to anothar. Tt vas written into the Conatltutloa to arable
 :he Staie es 6 rxle       to oxtend mllsf to thoaa parts of its
 ames wfiloh rro= tims to time might bs ltrlokea with auoh
 aalaEltous vlait~t?ons      aa rim,    flood, tenpast an6 dirraaa.
 X? the declarations      in this blJS we true lab oonmtltuto a
 pub110 oalamlty,     then the whole St6te, reoh 6nd every county
 in it, has boon ln 6 oondltion       of pub110 oalaraity rinoa beior6
 the Conrtltutlon    was wrltt6a.     tioptlng  tlm word6 o? Judge
 Crltt,  'TO dv6 afr6Ot t0 SUCh l r india g UOtdd k t0 mlk @
 a trevoaty of that part of Sootion 51 of Artioh            111 o? our
 Constitution   whloh allow6 the Legislaturs       to errant sld la
 066e6 0r public calamity."
                                               Pours iery truly